                                          Case 3:17-cv-01104-VLB Document 70-41 Filed 04/01/19 Page 1 of 1                                                                                                                                                                             ;()I y
                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                       ?1,1i ) (•   1,A V

                                               HUMANITIES PROGRAM cw YALE UNIVERSITY
                                                                                                                                                                                                                                                                       016742.i64
                                                                                                                                                                                                                            k'114.4-61.14;(-°-/ 44"d
                                                                                                                                                                                            I LVL-e( 1
                                                                                                                                                                                                                            4 -420-4 d
                                                                                                                                                                                                                                                                             34,         it
                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                               p
                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                         44n                !14

                                                                                                                                                                                                      ku;/- 3
                                                                 lai           t ;', .t -1,
                                                                            --1 '''' .- i
                                                                                                   AA
                                                                                                    .-
                                                                                                         :s'
                                                                                                               ii -414,-S...1
                                                                                                                                '
                                                                                                                                      It• &Lk,

         1407            1)7/1/L4          tty          /   ,'


                                                             eArV•4.,--t...-41-1141C                           C    k A             44




                                    _                               Get-pAnt.---                         11-1 ,             Slkti                 fAtrp1-4,A0 6-              -71-4..   sr/--id-L.a

                                                                                                                   10-64,c1 1-                                            el-G6Y'
                                                                                                                                                                                        riLle,d-44'.1
                                    -                          44,-w- Pd
                                                          i ti,P141
                                    114 i''''rt-c,-/t/AAp
                                - Oi h,,,-7 /74:                  ...---,---.--..a°   ..          —) &Lei/
                         1k    m                                                                                                    A-1-"Vir,0"---W,               9
                                                                                                                          C11^-
                                                                                                               140
                                          j4).41,qf              /--e...61,       414;41-1                                                                                                                                             „Vitt/      414
                              j j                                                                                  •,^,
                                       ‘       v.1,,,   .
                                                                                                    ..,,m..,izem                                   -1:;...
                                                                                                                                             ,I ,f____           / 941,014      'd-et-z,
                               i I                               ett4.,: !IA,              ,.._
                                V t-1,1tVg•t"..1.                                                                                                                                                        f- t-rw•e4
                                                                                                                                                                                                                                                    1.4
                          L         I )    I      5P- s I *.                                                                                   ai/            Wes. ,__/                           Rns.0.,a-j



                                                                 14,::647/:
                               Or         Al,,71„ic.,

   4 C.,0 41.41                                     le.-eN9                                                        `tt              A. 1.4,C-t-A,LA-e
ri Ai  • 1k...Mc' ThiP                                      -
                    .._                        -,                                                                                   ?8 ,               ,)        A
                                                                       t    ee
                                                                                                                                                                                                                                                                         6.4'4(1 dila



                                                                                                  i) 6 '4 tcl a
                                                                                                                                                                                                                                        th0,02/)/..
                                                                                                                                                                                                                                  •
                                                                       ft      L.                                                                                          41.14'          6:4,
                                                                                                                                                                                                              et,tA.,1
                                                                                                                                                                                                                       • ,01.
                                                                                                                                                                                                                                144    e iete.                    6-1Z
                                                                                                                                                                                                                                                                                    4.7114,„
                                                                                                                                                             114,447                                                                             t44 ,
                                                                                                                                       la f.ebs-                                                                      44 40/16
                                                                                                                                                                                  er-P,            ft -P.,41/41/14.

                                                                                                  C-PrAin, 11,42441                                                                                                                   Pt/         -4444, pro=3.
                                                                                                                                                                                                      ohdaslat 1,
                                                        E                                                mi- 1 1:71-7 )7A--1
                                                                                                                             -9141,7,(,/                          („6-0,Ael        "
                                                                                           p
                              Aft,P,tt                                 /                                                             1 4-•




                                                                                                                                                                                             1--
                                                                                                                                                                                                                                                          4114241,7°
                                                                                                                                                       e.i-a„t"6,t`           61 Cgi
                                                                                                                                                                                                                                        ‘ttlfref,64
                                                                                                                                                                                                                                                  -
                                                                                                                                           .44/24.,e;t9
  40b,,e:                                                                        /R-44,                                     dcr
                                                            6r, pAdt,,p,t,

                                                                                                                                I                  EXHIBIT

                                                                                                                                i                      /                  1




                   53 Wall Street • PO Box 208298 • New Haven, Connecticut 06520-8298 • Phone 203 432-0670 • Fax 203 432-1087
